Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 5, 1991, convicting him of burglary in the third degree (two counts), upon his plea of- guilty, and imposing sentence.
Ordered that the appeal from the judgment is dismissed.
The record of the defendant’s plea allocution evinces that he knowingly, voluntarily, and intelligently waived his right to appeal and that the waiver of the right to appeal was an integral part of the negotiated plea (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Bracken, J. P., Sullivan, Harwood and Pizzuto, JJ., concur.